     Case 3:20-cv-02910-L Document 242 Filed 04/28/21            Page 1 of 12 PageID 3784


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

                                                     §
U.S. COMMODITY FUTURES TRADING                       §
COMMISSION, et al.                                   §
                                                     §
                        Plaintiffs,                  §
                                                     §            CIVIL ACTION NO.
v.                                                   §              3:20-CV-2910-L
                                                     §
TMTE, INC. a/k/a METALS.COM, CHASE                   §
METALS, INC., CHASE METALS, LLC,                     §
BARRICK CAPITAL, INC., LUCAS THOMAS                  §
ERB a/k/a LUCAS ASHER a/k/a LUKE ASHER,              §
and SIMON BATASHVILI,                                §
                                                     §
                       Defendants,                   §
                                                     §
TOWER EQUITY, LLC,                                   §
                                                     §
                       Relief Defendant.             §
                                                     §


                          RECEIVER'S THIRD FEE APPLICATION

          Pursuant to the Statutory Restraining Order ("SRO") entered by the Court on September

22, 2020, the Receiver is required to submit periodic fee petitions for authorization to pay fees

and expenses of the receivership. The Receiver provided the U.S. Commodity Futures Trading

Commission (the "CFTC") with a complete copy of the proposed Application, together with all

exhibits and relevant billing information. The CFTC is unopposed to the relief requested

herein.

          The Receiver's Third Fee Application covers the period from December 22, 2020

through March 25, 2021.




RECEIVER'S THIRD FEE APPLICATION                                                        PAGEl
  Case 3:20-cv-02910-L Document 242 Filed 04/28/21                               Page 2 of 12 PageID 3785


                                                            I.
                                     FEES AND EXPENSES INCURRED

           A. Receiver Fees & Expenses

           Fees.    By this Application, the Receiver requests authority to pay $58,141.20 in

Receiver fees, which is 80% of the total Receiver fees of $72,676.50 incurred from December

22, 2020 through March 25, 2021. During this period, the Receiver provided 186.35 hours of

service at his discounted hourly rate of $390.00 1• In addition to reducing his standard hourly

billing rate, the Receiver also discounted his total fees by 20%. The valuable services provided

by the Receiver during this time period are set forth in the invoices attached hereto as Exhibit A.

The services are also summarized in the Receiver's Third Report [Dkt. 233], filed on April 13,

2021.

           Pursuant to the SRO, the Receiver seeks authority to pay a total of $58,141.20 in Receiver

fees incurred from December 22, 2020 through March 25, 2021.

           B. Receiver's Counsel Fees and Expenses.

           Fees.    The law firm of Scheef & Stone, L.L.P. ("Scheef & Stone") serves as primary

counsel for the Receiver. Scheef & Stone submits monthly invoices to the Receiver for the

services rendered. By this Application, the Receiver requests authority to pay Scheef & Stone

$104,245.48 in fees, which is 85% of the total fees of $122,641.75 billed by Scheef & Stone for

the work performed from December 22, 2020 through March 25, 2021. Attached hereto as

Exhibit Bare Scheef & Stone's invoices for the period from December 22, 2020 through March

25, 2021.

           The attorneys and paralegals of Scheef & Stone who provided services to the Receiver

during this period, their billable rates, and the hours billed are summarized as follows:




1 Mr.   Crawford's regular billing rate for non-receivership matters is $450 per hour.

RECEIVER'S THIRD FEE APPLICATION                                                                   PAGE2
 Case 3:20-cv-02910-L Document 242 Filed 04/28/21                  Page 3 of 12 PageID 3786


         Attorney/Paralegal      Hours        Billable Rate   Total Billed
                                 Billed
        Peter Lewis               81.45           $440            $35,838
        (Partner)
        James Stafford             11.25          $400             $4,500
        (Partner)
        Mark Simon                  7.05          $435          $3,066.75
        (Partner)
        Leslie Sanderson          31.30           $320            $10,016
        (Associate)
        Priya K. Jesani            12.80          $300             $3,840
        (Associate)
        Walker S. Young             5.40          $265             $1,431
        (Associate)
        Margaret Shea              32.35          $225          $7,278.75
        (Associate)
        Jessica Rolls            107.60           $225            $24,210
        (Associate)
        Katherine Whitlock          7.25          $200             $1,450
        (Law Clerk)
        David E. Brezik           28.25           $310          $8,757.50
        (Associate)
        Elizabeth Olivarez       107.50           $125         $13,437.50
        (Paralegal)
        Alicia Echavarria         68.25           $125         $8,531.25
        (Paralegal)
        David B. Dyer               0.60          $475               $285
        (Partner)
        TOTALS                   501.05       $245 blended
                                                  rate        $122,641.75

        After 15% Discount       501.05            $208       $104,245.48
                                               (discounted
                                              blended rate)


       Scheef & Stone provided valuable services to the Receiver during the period of

December 22, 2020 through March 25, 2021. A description of these services is set forth in the

invoices attached hereto as Exhibit B. The services are also summarized in the Receiver's Third

Report [Dkt. 233], filed on April 13, 2021.




RECEIVER'S THIRD FEE APPLICATION                                                      PAGE3
 Case 3:20-cv-02910-L Document 242 Filed 04/28/21                  Page 4 of 12 PageID 3787


       Expenses. In addition, to assist the receivership estate, Scheef & Stone incurred expenses

in the amount of $6,116.22 between December 22, 2020 and March 25, 2021. The expenses are

set forth in detail in the invoices attached hereto as Exhibit B, but can be summarized as follows:

       Computer Forensic Services, Inc. (outside professional fees)                 $541.25

       C. Jackson Investigation (asset investigation)                               $1,081.50

       Automobile insurance on Cobra and Mercedes                                   $190.78

       Filing fees for lis pendens as to Philadelphia properties                    $513.50

       Overnight mail for filing lis pendens and
       to targets of holders of assets/records                                      $1,550.86

       Google fees                                                                  $252.00

       In sum, pursuant to the SRO, the Receiver seeks authority to pay Scheef & Stone a total

of $110,361.70 in fees and expenses incurred from December 22, 2020 through March 25, 2021.

       Fees and Expenses to Ancillmy Counsel.        The Receiver retained Cort Thomas of the

law firm of Brown Fox, PLLC to represent the Receiver in the Receiver's dispute with Bank of

America because the Receiver's primary counsel had a conflict of interest in being adverse to

Bank of America. Specifically, Mr. Thomas was retained to represent the Receiver with claims

against Bank of America arising from the failure of Bank of America to comply with the SRO

By this Application, the Receiver requests authority to pay Brown Fox, PLLC $1,822.50 in fees,

which is based upon 4.50 hours of work performed from January 19, 2021 through March 30,

2021 at Mr. Thomas' rate of $405. Mr. Thomas provided valuable services to the Receiver from

the period of January 19, 2021 through March 30, 2021, specifically by assisting the Receiver in

obtaining bank records from Bank of America and pursuing claims against Bank of America to

recover damages to the receivership estate caused by Bank of America allowing $550,000 to be

transferred out of an account controlled by Defendant Lucas Asher that should have been frozen



RECEIVER'S THIRD FEE APPLICATION                                                          PAGE4
 Case 3:20-cv-02910-L Document 242 Filed 04/28/21                 Page 5 of 12 PageID 3788


by Bank of America pursuant to the SRO. A description of the services provided.by Mr. Thomas

of Brown Fox PLLC is set forth in the invoices attached hereto as Exhibit C.

       In sum, pursuant to the SRO, the Receiver seeks authority to pay Brown Fox PLLC a total

of $1,822.50 in fees incurred from January 19, 2021 through March 30, 2021.

       The Receiver also retained Sanjay Bansal of Bansal Law in Los Angeles, California to

assist the Receiver in appearing pro hac vice in a California federal court case pending against

Defendants in receivership for purposes of staying the litigation pursuant to the terms of the

SRO. The attorney incurred 3.5 hours of time in November, 2020 at his hourly rate of $500.00,

which he discounted by 10%. By this Application, the Receiver requests authority to pay Bansal

Law $1,575 in fees, which is based upon 3.50 hours of work performed in November, 2020 at

Mr. Basal's discounted rate of $450. A description of the services provided by Mr. Bansal of

Bansal Law is set forth in the invoice attached hereto as Exhibit D. In addition, Bansal Law

incurred expenses of $500.00 in court fees for the Receiver's pro hac vice application.

       In sum, pursuant to the SRO, the Receiver seeks authority to pay Bansal Law a total of

$2,075 in fees and expenses incurred in November, 2020.

                                                ***
       Based on the foregoing, the Receiver believes the services rendered to the receivership by

the Receiver, the Receiver's law firm Scheef & Stone, and the Receiver's ancillary attorneys

with Brown Fox and Bansal Law were valuable and that the rates charged to the receivership

were fair and reasonable. Moreover, the expenses incurred for the receivership were reasonable

and necessary. The attorneys for the CFTC previously reviewed the invoices of the Receiver,

Scheef & Stone, Brown & Fox, PLLC, and Bansal Law and are unopposed to the invoices being

paid with the discounts being applied by the Receiver as set forth herein.




RECEIVER'S THIRD FEE APPLICATION                                                          PAGES
    Case 3:20-cv-02910-L Document 242 Filed 04/28/21                       Page 6 of 12 PageID 3789


                                          II.
                    LEGAL DISCUSSION OF GUIDELINES FOR PAYMENT OF
                           RECEIVERSHIP FEES AND EXPENSES

           In reviewing the total discounted fees of the Receiver, the Receiver's counsel, and the

Receiver's accountants incurred, divided by the hours worked, the lodestar average rate per hour

is $23 8. In accordance with the law governing calculation of the lodestar rate, the lodestar rate

for which approval is sought in this case is reasonable and does not merit any adjustment.

           The "lodestar" method of evaluating the reasonableness of fees, which has been expressly

approved by the Supreme Court, requires the court to look into the prevailing market rates in the

relevant community and compare the prevalent rates with the average rate charged in the matter

in issue. Perdue v. Kenny, 130 S.Ct. 1662, 1673 (2010). The lodestar method also includes most

of the relevant factors constituting a "reasonable" fee, but does not rely expressly require the

"subjective" Johnson factor analysis. 2 Id.

           The Court calculates the lodestar by determining the number of hours reasonably

expended by an appropriate hourly rate in the community. 3 Louisiana Power & Light Co. v.

Kellstrom, 50 F.3d 319, 324 (5th Cir. 1995). In evaluating whether requested fees are reasonable,

the court may use its own expertise and judgment to independently assess the value of an

attorney's services. Davis v. Ed. Of Sch. Comm 'rs of Mobile County, 526 F.2d 865, 868 (5th Cir.

1976). The Court also looks for evidence of "billing judgment," or the attorney or receiver's

decision to discount or write off time that was unproductive or duplicative. Saizan v. Delta

Concrete Prods. Co., 448 F.3d 795, 799 (5th Cir. 2006). The amount of the award, and any

reduction of the requested fee award, is within the trial court's discretion. See, e.g., United

States Football league v. National Football League, 887 F .2d 408, 415 (2d Cir. 1989).

2
    These Johnson factors are nevertheless addressed herein. See inji·a.

3
   The movant bears the burden of proving that the compensation requested is reasonable, and satisfaction of this
burden requires that the movant present records from which the comt may determine the nature of the work done,
the need for it, and the amount of time reasonably required. Louisiana Power, 50 F.3d at 324.

RECEIVER'S THIRD FEE APPLICATION                                                                      PAGE6
 Case 3:20-cv-02910-L Document 242 Filed 04/28/21                  Page 7 of 12 PageID 3790


       Additional considerations are also relevant in the context of an equity receivership. First,

the agreement or opposition of the CFTC to the fee application is entitled to great weight. See,

e.g., SEC v. Fifth Ave. Coach Lines, Inc., 364 F.Supp. 1220, 1222 (S.D.N.Y. 1973). Further,

given the public service nature of equity receiverships, courts also consider the amounts

recovered or other results obtained by the receiver in determining what constitutes a "reasonable

fee." SEC v. Goren, 272 F.Supp.2d 202, 207 (E.D.N.Y. 003). Additionally, examination of

reasonableness and necessity should take into account all circumstances surrounding the

receivership. See, SEC v. W.L. Moody & Co., Bankers (Unincorporated), 374 F. Supp. 465, 480

(S.D. Tex. 1974), ajf'd, SEC v. W.L. Moody & Co., 519 F.2d 1087 (5th Cir. 1975). The

complexity and difficulty associated with the receivership are highly relevant factors in

determining the reasonableness of professional fees. See, SEC v. Fifth Ave. Coach Lines, Inc.,

364 F. Supp. 1220, 1222 (S.D.N.Y. 1973) (awarding interim fees and expenses to law firm for

role in receivership and noting that it involved wide variety of complex legal matters requiring

the time, competence, and diverse resources of a law firm of high caliber). Further, Courts

examine the credentials, experience, reputation, and other professional qualities required to carry

out a court's orders when assessing the reasonableness of the rates charged for services to a

receivership. See, W.L. Moody & Co., 374 F. Supp. at 481 (holding that a court should give

"considerable weight" to "a receiver's abilities, as required by the tasks of the receivership"); see

also, Fifth Ave. Coach Lines, Inc., 364 F. Supp. at 1222 (fees awarded in full because they were

based on law firm's usual hourly rate and supported by meticulous records).

       The Receiver submitted detailed descriptions of the matters on which services were

expended, the number of hours billed by each professional, the rates charged by each, and the

lodestar calculation for the fees submitted in this petition. Further, the Receiver's invoices and

this petition demonstrate that billing judgment was exercised in the reduction of the standard


RECEIVER'S THIRD FEE APPLICATION                                                            PAGE7
    Case 3:20-cv-02910-L Document 242 Filed 04/28/21                             Page 8 of 12 PageID 3791


rates charged by the Receiver and his firm 4 , and in discounting the total invoices of not only the

Receiver, but also the invoices of the Receiver's law firm and the Receiver's accountants.

Finally, the Receiver requests that the Comi judicially notice the much higher hourly rates

approved in other receiverships in Texas. 5

           The request for approval of the disbursements is also consistent with the "Johnson

factors" set forth by the Fifth Circuit Court of Appeals in Johnson v. Georgia Highway Express,

Inc., 488 F.2d 714 (5 1h Cir. 1974). Based on the lodestar calculation and the Johnson factors

discussed above, the Receiver believes that the fees submitted are appropriate, just, and

reasonable.

           A.       The Time and Labor Required. The Receiver respectfully directs the Comi's

attention to the foregoing summary schedule of unpaid fees and expenses, which identifies the

total number of hours billed by the Receiver and the Receiver's attorneys (695.40 hours) from

November, 2020 through March 30, 2021. More than half of the attorneys fees billed by the

Receiver's law firm Scheef & Stone, LLP were for time incurred in assisting investors with the

claims process, obtaining information from investors, and assisting investors with metals orders

that were pending at the time of the receivership. Declaration of Receiver Kelly M Cravtford,

~3,    attached hereto as Exhibit E.




4
    The Receiver's standard hourly rate is $450, but it is discounted for receivership work to $390.
5
  See, for example, Securities and Exchange Commission v. Correll,- Case No. 4:05-CV-472, in the United States
District Court for the Eastern District of Texas, Sherman Division (approving Receiver fees of $400 per hour and
lead counsel fees of $585 per hour); SEC v. Amerifirst Funding, Inc., et al., Cause No. 3:07-CV-O1188, Docket No.
117, in the United States District Court for the Northern District of Texas; Receiver's counsel's rates, discounted by
10-20% is $420 per hour; SEC v. W Financial Group, LLC, et al., Cause No. 3:08-CV-0499-N, Docket No. 65, in
the United States District Court for the Northern District of Texas; Receiver's counsel's rate is $510 per hour, and
$165 per hour for a law clerk; CFTC v. Pousa; Case No. 1: l 2-cv-00862 in the United States District Court for the
Western District of Texas, Austin Division (approving Receiver fees in excess of $600 per hour); and Securities and
Exchange Commission v. Stanford International Bank, Ltd., et al.; Case No. 3:09-CV-0298-N, in the United States
District Court for the Northern District of Texas, Dallas Division (approving Receiver fees of $440 per hour and
lead counsel fees of $420 to $500 per hour).

RECEIVER'S THIRD FEE APPLICATION                                                                           PAGES
 Case 3:20-cv-02910-L Document 242 Filed 04/28/21                  Page 9 of 12 PageID 3792


        B.      The Novelty and Difficulty of the Questions.          Federal equity receiverships

require extensive experience in order to act swiftly and efficiently in securing assets, obtaining

documents and data to find additional assets, and to communicate with investors and law

enforcement agencies. As set forth in Receiver's Third Report filed with the Court and the

detailed invoices attached hereto the Receiver and his personnel, devoted a great deal of time

responding to worried calls from investors, building the database of investors to use for the

claims process, preparing and distributing claim forms to investors and creditors, communicating

with various State regulatory bodies regarding consent orders or pending regulatory actions,

deposing Defendant Lucas Asher for a second time, investigating other entities owned or

controlled by the Defendants, reviewing digital platforms used by the Defendants, including

google, retaining a broker to market for sale the real properties owned in Philadelphia; and

communicating with third parties to identify interests subject to the receivership and liquidation

of such interests.

        C.      The Skill Requisite to Perform the Service. The Receiver believes the services

performed in this case to date required individuals possessing considerable experience in the

administration of receiverships, claims processes, distribution plans, asset seizure, collection and

litigation. The Receiver, Scheef & Stone, L.L.P., and Brown & Fox, for which disbursement

approval is sought, have considerable experience in such areas.

       D.       The Preclusion of Other Employment Due to Acceptance of the Case. Neither

the Receiver, Scheef & Stone, LLP, nor Brown & Fox declined any representation solely

because of their services in this case, although the scope of the receivership is so broad that it

requires substantially most of the Receiver's time.

       E.       The Customary Fee. The hourly rates sought herein for the Receiver and the

Receiver's attorneys are substantially lower than the rates charged by other practitioners of


RECEIVER'S THIRD FEE APPLICATION                                                          PAGE9
    Case 3:20-cv-02910-L Document 242 Filed 04/28/21                        Page 10 of 12 PageID 3793


similar experience levels in Texas. Indeed the per hour rates charged by the Receiver's counsel

whose fees are included herein (ranging between $200 - $435 charged for attorneys) are $100 to

$200 per hour lower than the rates charged on other receiverships pending in Texas. 6 The

lodestar rate of $238 per hour also demonstrates that when appropriate the Receiver is having

work performed by less expensive attorneys or legal assistants.                    Moreover, the Receiver

exercised his billing judgment by writing off more than $26,000 of fees. Declaration of Receiver

Kelly M Crawford,            ~2,   attached hereto as Exhibit E.

            F.       Whether the Fee is Fixed or Contingent. The Receiver's fees and his counsel's

fees are fixed insofar as monies exist by way of Receivership Assets from which to pay such

fees, but payment of the fees and expenses is subject to approval by the Court.

           G.        Time Limitations Imposed by the Client or Other Circumstances. There were

no time limitations imposed for this period other than the Receiver continuing to move promptly

to identify and seize assets and expedite building the investor database for implementation of the

claims process approved by the Court.

           H.        The Amount Involved and the Results Obtained. The fees for which payment

is sought were for work summarized previously.                     The Receiver's attorneys and accountants

contributed significantly to the Receiver's recovery of monies.                   The receivership account

currently has a balance in excess of $8 million - an increase of more than $2 million since the

Receiver's First Fee Application. The Receiver has also seized numerous assets consisting of

real and personal property that remain to be liquidated.

           I.        The Experience, Reputation and Ability of the Attorneys. Scheef & Stone, the

Receiver's primary counsel, include numerous attorneys who have experience in representing

equity receivers in federal securities or commodities enforcement cases, and have done so for


6
    See footnote 6, supra.

RECEIVER'S THIRD FEE APPLICATION                                                                 PAGE 10
    Case 3:20-cv-02910-L Document 242 Filed 04/28/21                  Page 11 of 12 PageID 3794


numerous years. The reputation of Scheef & Stone is recognized and respected in these fields.

Mr. Crawford has served as a receiver in more than 12 federal court cases brought by either the

CFTC or the Securities and Exchange Commission, with Scheef & Stone as Mr. Crawford's

counsel.

         J.     The Undesirability of the Case. The representation of the Receiver incident to

this case has not been undesirable.

         K.     The Nature and Length of the Professional Relationship with the Client.

Scheef & Stone has represented the Receiver in numerous prior receiverships, including a

receivership before this Court. 7

         L.     Awards in Similar Cases. The Receiver believes the fees requested in this case

for his counsel are less than or equal to those which have been awarded in similar cases in

federal courts in Texas.

                                                III.
                                            CONCLUSION

         In conclusion, in accordance with the SRO, the Receiver represents that the fees and

expenses included in this Application were incurred in the best interests of the Receivership

Estate, and the Receiver requests authority for payment of such fees and expense.




7
  See Securities and Exchange Commission v. Alan Todd May and Prosper Oil & Gas, Inc, Case No. 3:10-CV-0425-L
in the United States District Comt for the Northern District of Texas, Dallas Division.

RECEIVER'S THIRD FEE APPLICATION                                                               PAGE 11
 Case 3:20-cv-02910-L Document 242 Filed 04/28/21                Page 12 of 12 PageID 3795



       Respectfully submitted April 28, 2021.

                                                     RECEIVER KELLY M. CRAWFORD

                                                     Isl Kelly M Crawford
                                                     Kelly M. Crawford, Receiver
                                                     State Bar No. 05030700

                                                     Scheef & Stone, LLP
                                                     500 N. Akard Street, Suite 2700
                                                     Dallas, Texas 75201
                                                     Telephone: 214.706.4200
                                                     Telecopier: 214. 706.4242


                             CERTIFICATE OF CONFERENCE


       The undersigned certifies that this Motion and true and correct copies of the invoices that
are exhibits to this Motion were provided to Richard Foelber and JohnMarc Buffa of the Plaintiff
U.S. Commodity Futures Trading Commission, as representatives of the Plaintiffs, for review on
January 20, 2021. In addition, on April 27, 2021 this Motion was provided to Arnold Spencer,
Esq., counsel for Defendants Lucas Asher and Simon Batashvili. Mr. Buffa indicated the U.S.
Commodity Futures Trading Commission is unopposed to the relief sought. Mr. Spencer did not
respond to the undersigned's attempt confer about the Motion.



                                                     Isl Kelly M Crawford
                                                     KELLY M. CRAWFORD



                                CERTIFICATE OF SERVICE

The undersigned hereby certifies that on April 28, 2021 I electronically filed the foregoing
document with the clerk of the U.S. District Court, Northern District of Texas, using the
electronic case filing system of the court, and the electronic case filing system sent a "Notice of
Electronic Filing" to the attorneys of record.

                                             Isl Kelly M Crawford
                                             KELLY M. CRAWFORD




RECEIVER'S THIRD FEE APPLICATION                                                        PAGE 12
